OPINION
AMBRO, Circuit Judge.
Ricky Lynn Sarvey conditionally pled guilty to the crime of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g), preserving his right to appeal the question whether § 922(g) “is unconstitutional on its face or as applied in this case because Congress exceeded its powers under the Commerce Clause in passing the statute.” Sarvey concedes that our decision in United States v. Singletary, 268 F.3d 196 (3d Cir.2001), forecloses relief on his appeal and so raises this issue only to preserve it for en banc rehearing before this Court or for review by the Supreme Court.
Pursuant to Singletary, 268 F.3d 196, the District Court correctly rejected Survey’s constitutional challenge. We therefore affirm.